                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-63159-BLOOM

PETER SPOREA,

       Appellant,

v.

REGIONS BANK N.A.,

      Appellee.
______________________________/

                     ORDER ON MOTION FOR RECONSIDERATION

       THIS CAUSE is before the Court upon Appellant Peter Sporea’s (“Appellant”) Motion

for Re-Consideration of Dismissal of Cases & Appeals as Fees Paid on Time and Designation of

Sealed Documents filed timely Rule 8009(a)(1)(A), ECF No. [17] (“Motion”). The Court

previously granted Appellant’s request for an extension of time to pay filing fees until February

10, 2020, ECF No. [12]. On February 6, 2020, the bankruptcy court dismissed the instant appeal

pursuant to Local Rule 87.4(c) for failure to timely file the designation of items for the record or

statement of issues under Bankruptcy Rule 8009. ECF No. [15] (“Dismissal Order”). In the

Motion, Appellant requests reconsideration of the dismissal because he attempted to pay the fee in

person on February 10, 2020 and he contends that the designation of items was timely. The Court

has carefully considered the Motion, the record in this case and the applicable law, and is otherwise

fully advised. For the reasons that follow, the Motion is denied.

       A motion for reconsideration requests that the Court grant “an extraordinary remedy to be

employed sparingly.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

(S.D. Fla. 2002). A party may not use a motion for reconsideration to “relitigate old matters, raise
                                                                   Case No. 19-cv-63159-BLOOM


argument or present evidence that could have been raised prior to the entry of judgment.”

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.

v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)). “This prohibition includes new

arguments that were ‘previously available, but not pressed.’” Id. (quoting Stone v. Wall, 135 F.3d

1438, 1442 (11th Cir. 1998) (per curiam)).

       Within this framework, however, a court may grant reconsideration when there is (1) an

intervening change in controlling law, (2) the availability of new evidence, or (3) the need to

correct clear error or prevent manifest injustice. Hood v. Perdue, 300 F. App’x. 699, 700 (11th

Cir. 2008). Thus, a motion to reconsider is “appropriate where, for example, the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.” Kapila v. Grant

Thornton, LLP, No. 14-61194-CIV, 2017 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting

Z.K. Marine Inc., 808 F. Supp. at 1563 (internal quotation marks omitted). A motion for

reconsideration “is not an opportunity for the moving party . . . to instruct the court on how the

court ‘could have done it better’ the first time.” Hood, 300 F. App’x at 700 (citation omitted).

       Upon review, Appellant’s Motion is due to be denied. First, the Motion fails to comply

with the pre-filing conference requirement set forth in Local Rule 7.1(a)(3). Second, the Motion

fails to address any of the three potential grounds justifying reconsideration and therefore fails to

set forth any ground warranting reconsideration. Third, although Appellant represents that he

timely attempted to pay the filing fee, the Dismissal Order was premised upon his failure to timely

comply with Bankruptcy Rule 8009. Furthermore, the record reflects that the notice that Appellant

timely complied with Bankruptcy Rule 8009 was filed after the Dismissal Order, and does not




                                                 2
                                                                   Case No. 19-cv-63159-BLOOM


itself reflect that Appellant timely complied in the instant appeal. Accordingly, Defendant fails to

demonstrate that reconsideration of the Dismissal Order in this case is justified.

       DONE AND ORDERED in Chambers at Miami, Florida, on February 18, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Peter Sporea, pro se
5041 NW 112th Drive
Coral Springs, Florida 33076




                                                 3
